                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          C.A. No. 5:21-cv-00030-KDB-DSC

NATHAN HAMILTON CHURCH,

               Plaintiff,

v.

EQUIFAX INFORMATION SERVICES LLC,
EXPERIAN INFORMATION SOLUTIONS INC. and
TRANS UNION LLC,

               Defendants.

                                             ORDER

       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Chris J. Lopata]” (document #11). For the reasons set forth therein, the Motion will

be granted

       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell, Jr.

       SO ORDERED.
                                    Signed: March 4, 2021




      Case 5:21-cv-00030-KDB-DSC Document 12 Filed 03/04/21 Page 1 of 1
